DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 30 December 2020, claims 1-5, 7-14, and 16-20 are presently pending in the application, of which, claims 1, 10 and 19 are presented in independent form. The Examiner acknowledges amended claims 1, 4, 10, and 19 and cancelled claims 6 and 15. No claims were newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020, 15 January 2021, and 26 February 2021, respectively are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 30 September 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended features and have been incorporated into the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Gopalakrishnan, P., et al (U.S. 2018/0253342 and known hereinafter as Gopalakrishnan).

Gopalakrishnan teaches a method for data translation using a representational state transfer (REST) application programming interface (API), the method comprising:
at a server comprising a metadata-based data translation framework for providing data translation and facilitating interaction with a legacy system using a REST API (e.g. Gopalakrishnan, see paragraph [0026], which discloses a service endpoint includes an HTTP REST listener that exposes middleware applications as REST services.): 
generating, at or near runtime (e.g. Gopalakrishnan, see paragraph [0039], which discloses the service endpoint launches (e.g. at runtime) a discovery client that provides a user interface for software developers to submit discovery requests.), conversion logic for converting between a first format and a second format, wherein the conversion logic is generated using predetermined metadata and reflection programming (e.g. Gopalakrishnan, see paragraphs [0040-0045], which discloses discovery client creates (e.g. generates) a transformer artifact for the discovered resource, where the artifact specifies how to convert JSON data (e.g. first format) to I/O data (e.g. second format) that the middleware application in the group corresponding to the discovered resource can understand.);
receiving, from a client via a REST API, input in a first format (e.g. Gopalakrishnan, see paragraph [0026], which discloses a user a the consumer computing device sends a request for the middleware application to the HTTP REST listener. The request specifies a transaction to be performed.); 
converting, using conversion logic, the input in the first format into input in a second format (e.g. Gopalakrishnan, see paragraphs [0026, 0034], which discloses the HTTP REST listener maps the request to the middleware applications and transforms the request into a format that can be read by the middleware applications. Furthermore, the executor component compares the REST operation to the mapper artifacts to identify which middleware applications correspond to the REST ; 
sending the input in the second format to a legacy system for performing an operation using the input in the second format (e.g. Gopalakrishnan, see paragraph [0026], which discloses the service endpoint then communicates with the back-end middleware system to invoke the transaction.); 
receiving, from the legacy system, output in the second format, wherein the output is based at least in part on the operation performed using the input in the second format (e.g. Gopalakrishnan, see paragraphs [0035, 0036], which discloses the middleware application performs the REST operation using the transformed data. Once the operation has been completed, the backend middleware system sends a data area containing response information to the middleware-specific connector component.); 
converting, using the conversion logic, the output in the second format into output in the first format (e.g. Gopalakrishnan, see paragraphs [0035-0036], which discloses the executor component identifies which of the transformer artifacts to use to transform the response information into JSON format and transforms the response information accordingly.); and 
sending, to the client via the REST API, the output in the first format (e.g. Gopalakrishnan, see paragraph [0036], which discloses the executor component sends the response information in JSON format and the proper response code in reply to the API call.). 
As per claim 10, Gopalakrishnan teaches a system for data translation using a representational state transfer (REST) application programming interface (API), the system comprising: 
at least one processor (e.g. Gopalakrishnan, see Figure 6, which discloses a CPU.); and 
at a server comprising a metadata-based data translation framework for providing data translation and facilitating interaction with a legacy system using a REST API (e.g. Gopalakrishnan, see paragraph [0026], which discloses a service endpoint includes an HTTP REST listener that exposes middleware applications as REST services.): 
generating, at or near runtime (e.g. Gopalakrishnan, see paragraph [0039], which discloses the service endpoint launches (e.g. at runtime) a discovery client that provides a user interface for software developers to submit discovery requests.), conversion logic for converting between a first format and a second format, wherein the conversion logic is generated using predetermined metadata and reflection programming (e.g. Gopalakrishnan, see paragraphs [0040-0045], which discloses discovery client creates (e.g. generates) a transformer artifact for the discovered resource, where the artifact specifies how to convert JSON data (e.g. first format) to I/O data (e.g. second format) that the middleware application in the group corresponding to the discovered resource can understand.);
receiving, from a client via a REST API, input in a first format (e.g. Gopalakrishnan, see paragraph [0026], which discloses a user a the consumer computing device sends a request for the middleware application to the HTTP REST listener. The request specifies a transaction to be performed.); 
converting, using conversion logic, the input in the first format into input in a second format (e.g. Gopalakrishnan, see paragraphs [0026, 0034], which discloses the HTTP REST listener maps the request to the middleware applications and transforms the request into a format that can be read by the middleware applications. Furthermore, the executor component compares the REST operation to the mapper artifacts to identify which middleware applications correspond to the REST operation. Next, the executor component identifies which of the transformer artifacts to use to transform JSON data received in the API call to a format the middleware applications can understand and transform the JSON data accordingly.); 
sending the input in the second format to a legacy system for performing an operation using the input in the second format (e.g. Gopalakrishnan, see paragraph [0026], which discloses the service endpoint then communicates with the back-end middleware system to invoke the transaction.); 
receiving, from the legacy system, output in the second format, wherein the output is based at least in part on the operation performed using the input in the second format (e.g. Gopalakrishnan, see paragraphs [0035, 0036], which discloses the middleware application performs the REST operation using the transformed data. Once the operation has been completed, the backend middleware system sends a data area containing response information to the middleware-specific connector component.); 
converting, using the conversion logic, the output in the second format into output in the first format (e.g. Gopalakrishnan, see paragraphs [0035-0036], which discloses the executor component identifies which of the transformer artifacts to use to transform the response information into JSON format and transforms the response information accordingly.); and 
sending, to the client via the REST API, the output in the first format (e.g. Gopalakrishnan, see paragraph [0036], which discloses the executor component sends the response information in JSON format and the proper response code in reply to the API call.). 
As per claim 19, Gopalakrishnan teaches a non-transitory computer readable medium comprising computer executable instructions that when executed by a processor of a computer cause the computer to perform steps comprising: 
at a server comprising a metadata-based data translation framework for providing data translation and facilitating interaction with a legacy system using a REST API (e.g. Gopalakrishnan, see paragraph [0026], which discloses a service endpoint includes an HTTP REST listener that exposes middleware applications as REST services.): 
generating, at or near runtime (e.g. Gopalakrishnan, see paragraph [0039], which discloses the service endpoint launches (e.g. at runtime) a discovery client that provides a user interface for software developers to submit discovery requests.), conversion logic for converting between a first format and a second format, wherein the conversion logic is generated using predetermined metadata and reflection programming (e.g. Gopalakrishnan, see paragraphs [0040-0045], which discloses discovery client creates (e.g. generates) a transformer artifact for the discovered resource, where the artifact specifies how to convert JSON data (e.g. first format) to I/O data (e.g. second format) that the middleware application in the group corresponding to the discovered resource can understand.);
receiving, from a client via a REST API, input in a first format (e.g. Gopalakrishnan, see paragraph [0026], which discloses a user a the consumer computing device sends a request for the middleware application to the HTTP REST listener. The request specifies a transaction to be performed.); 
converting, using conversion logic, the input in the first format into input in a second format (e.g. Gopalakrishnan, see paragraphs [0026, 0034], which discloses the HTTP REST listener maps the request to the middleware applications and transforms the request into a format that can be read by the middleware applications. Furthermore, the executor component compares the REST operation to the mapper artifacts to identify which middleware applications correspond to the REST operation. Next, the executor component identifies which of the transformer artifacts to use to transform JSON data received in the API call to a format the middleware applications can understand and transform the JSON data accordingly.); 
sending the input in the second format to a legacy system for performing an operation using the input in the second format (e.g. Gopalakrishnan, see paragraph [0026], which discloses the service endpoint then communicates with the back-end middleware system to invoke the transaction.); 
receiving, from the legacy system, output in the second format, wherein the output is based at least in part on the operation performed using the input in the second format (e.g. Gopalakrishnan, see paragraphs [0035, 0036], which discloses the middleware application performs the REST operation using the transformed data. Once the operation has been completed, the backend middleware system sends a data area containing response information to the middleware-specific connector component.); 
converting, using the conversion logic, the output in the second format into output in the first format (e.g. Gopalakrishnan, see paragraphs [0035-0036], which discloses the executor component identifies which of the transformer artifacts to use to transform the response information into JSON format and transforms the response information accordingly.); and 
sending, to the client via the REST API, the output in the first format (e.g. Gopalakrishnan, see paragraph [0036], which discloses the executor component sends the response information in JSON format and the proper response code in reply to the API call.). 
As per claims 2, 11, and 20, Gopalakrishnan teaches the method of claim 1, the system of claim 10, and the non-transitory computer readable medium of claim 19, respectively, wherein the first format is a JavaScript object notation (JSON) format or an extensible markup language (XML) format and the second format is a field list (FList) (e.g. Gopalakrishnan, see paragraphs [0033-0034], which discloses the type of data format used is a mere implementation choice bearing no further technical consequences, which the skilled person would effortlessly consider and apply whatever circumstances so require and without exercising any inventive effort.). 

As per claims 3 and 12, Gopalakrishnan teaches the method of claim 1 and the system of claim 10, respectively, wherein the first format is a field list (FList) format or a portal communications module (PCM) format and the second format is a JavaScript object notation (JSON) format or an extensible markup language (XML) format (e.g. Gopalakrishnan, see paragraphs [0033-0034], which discloses the type of data format used is a mere implementation choice bearing no further technical consequences, which the skilled person would effortlessly consider and apply whatever circumstances so require and without exercising any inventive effort.). 

As per claims 4 and 13, Gopalakrishnan teaches the method of claim 1 and the system of claim 10, respectively, wherein converting, using the conversion logic, the data in the first format into data in a second format includes selecting conversion rules based on an action to perform or a hypertext transfer protocol (HTTP) request type (e.g. Gopalakrishnan, see paragraphs [0034-0036], which discloses the executor component identifies which of the transformer artifacts to use to transform the response information into JSON format and transforms the response information accordingly.). 

As per claims 5 and 14, Gopalakrishnan teaches the method of claim 4 and the system of claim 13, respectively, wherein the conversion rules includes a rule for validating a value in the first format and/or a rule for changing the value in the first (e.g. Gopalakrishnan, see paragraphs [0035, 0036], which discloses the middleware application performs the REST operation using the transformed data. Once the operation has been completed, the backend middleware system sends a data area containing response information to the middleware-specific connector component.). 

As per claims 7 and 16, Gopalakrishnan teaches the method of claim 1 and the system of claim 10, respectively, comprising: performing a backward compatibility test for determining whether the data in the second format is valid or for determining whether the output in the first format is valid (e.g. Gopalakrishnan, see paragraphs [0008], which discloses convert data between JSON format and a second format, where the second format is compatible with the I/O data area). 

As per claims 8 and 17, Gopalakrishnan teaches the method of claim 7 and the system of claim 16, respectively, wherein the backward compatibility test is triggered in response to receiving additional metadata from an operator or the client (e.g. Gopalakrishnan, see paragraphs [0034-0036], which discloses the message includes a connection string in the format <middleware_name>, <IP address>, <PORT>, <user_name>, <password>.). 

As per claims 9 and 18, Gopalakrishnan teaches the method of claim 1 and the system of claim 10, respectively, wherein the client includes a user interface application, an external system, a customer relationship management system, a cloud service, a web service, a REST API client, or financial software (e.g. Gopalakrishnan, see Figure 2, which discloses a user interface, CRM, service endpoint, etc.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 5, 2021